 Case 2:19-cv-00125-JDL Document 17 Filed 10/22/19 Page 1 of 2                      PageID #: 86



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO: 2:19-cv-00125-JDL
Master Participation Trust

                Plaintiff                          MOTION FOR JUDGMENT

                       vs.                         RE:
                                                   18 Mayberry Road, Gray, ME 04039

Marchian C. Crane a/k/a Marchian C.                Mortgage:
Crane Jr.                                          November 9, 2007
                                                   Book 25623, Page 105

                Defendant


       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

Participation Trust, by and through undersigned counsel, hereby MOVES for judgment in this

matter. As grounds therefore, Plaintiff states that the parties have entered into a Consent Judgment

of Foreclosure and Sale, which is attached hereto as Exhibit A.

       WHEREFORE, Plaintiff requests that this Court approve the attached Consent Judgment

of Foreclosure and Sale, and enter said Consent Judgment on the ECF Docket.

Dated: October 22, 2019


                                                      /s/ Reneau J. Longoria, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
 Case 2:19-cv-00125-JDL Document 17 Filed 10/22/19 Page 2 of 2                       PageID #: 87



                                 CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq., hereby certify that on this 22nd day of October, 2019, I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                      /s/Reneau J. Longoria
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


                                         SERVICE LIST

Thomas A. Cox, Esq.
P.O. Box 1314
Portland, ME 04104
